DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10707257. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely seeks to broaden the claims by not including the second and third devices coupled to the conductive traces of the second substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2018/0301443) in view of Kim et al. (US Publication No. 2018/0138225), and further in view of Lin (US Publication No. 2016/0276307).

a first substrate (611) having a first surface and a second surface, the first substrate
an image sensor device (620) coupled to the first surface of the first substrate (611)
at least one conductive element (613) coupled to the first substrate and the image sensor device (620)
a first device (200) coupled to the second surface of the first substrate
a second substrate (100) disposed apart from the first substrate, the second substrate including a first surface and a second surface, the second substrate including conductive traces on the first and second surfaces of the second substrate, the first substrate being communicatively (700) connected to the second substrate, the first device being disposed between the first substrate (611) and the second substrate (100)
Kim (‘443) does not disclose a third device coupled to the first substrate or the second substrate.  However, Kim (‘250) discloses a conductive via (335) coupled to and between the first substrate (352) and second substrate (30A).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Kim (‘443) to include the conductive via, as taught by Kim (‘250) since it can provide a more resilient connection through the device than a wire bond.
Kim is silent regarding the coupling members to be conductive traces.  However, multiple substrate with an image sensor on top, coupled to each other by conductive traces (paragraph 41; Figure 13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the conductive member connections of Kim to be conductive traces since PCB level packaging increases device density and streamlines the manufacturing process resulting in devices less likely to fail (paragraphs 40-43).


Regarding claim 3, Kim (‘443) discloses the insulation layer includes a polymer-based material (paragraph 20).
Regarding claim 4, Kim (‘443) discloses the insulation layer (400) includes a first material and a second material (510), the second material being different than the first material.
Regarding claim 5, Kim (‘250) discloses the conductive via extends through the insulation layer.
Regarding claim 8, Lin discloses a plurality of conductive components (522) coupled to the conductive traces on the second surface of the second substrate, the plurality of conductive components configured to be connected to an external device.
Regarding claim 9, Lin discloses the plurality of conductive components includes solder ball members (522).
Regarding claim 10, Kim (‘443) discloses the image sensor device includes a first surface and a second surface, the first surface of the image sensor device including an active region (640) configured to receive light, the second surface of the image sensor device being coupled to at least one of the conductive traces (650) on the first surface of the first substrate, the image sensor package further comprising: a lid member (800) coupled to the first surface of the image sensor device via a bonding material such that an empty space exists between the active region of the image sensor device and the lid member (Figure 1).
Regarding claim 11, Kim (‘443) discloses a molding material (611) encapsulating the at least one conductive element; and a plurality of conductive vias (330) that couple the first device to the first substrate.
Regarding claim 12, Kim (‘443) discloses an image sensor package comprising:
a first substrate (611) having a first surface and a second surface, the first substrate including conductive traces on the first and second surfaces
an image sensor device (620) coupled to at least one of the conductive traces on the first surface of the first substrate (611)
at least one conductive element (613) coupled to the first substrate and the image sensor device (620)
a second substrate (100) having a first surface and a second surface, the second substrate including conductive traces on the first and second surfaces of the second substrate
a first device (200) coupled to at least one of the conductive traces on the first surface of the second substrate
a second device (300) coupled to at least one of the conductive traces on the first surface of the second substrate
Kim (‘443) does not disclose a third device coupled to the first substrate or the second substrate.  However, Kim (‘250) discloses a conductive via (335) coupled to and between the first substrate (352) and second substrate (30A).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Kim (‘443) to include the conductive via, as taught by Kim (‘250) since it can provide a more resilient connection through the device than a wire bond.
Kim is silent regarding the coupling members to be conductive traces.  However, multiple substrate with an image sensor on top, coupled to each other by conductive traces (paragraph 41; Figure 13).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the conductive member connections of Kim to be conductive traces since PCB level packaging increases device density and streamlines the manufacturing process resulting in devices less likely to fail (paragraphs 40-43).
Regarding claim 13, Kim (‘443) discloses the first device (200) is coupled to the first surface of the second substrate with a plurality of conductive bump members (220).

Regarding claim 15, Lin discloses a plurality of conductive components (522) coupled to at least one of the conductive traces on the second surface of the second substrate, the plurality of conductive components configured to be connected to an external device.
Regarding claim 16, Kim (‘443) discloses the image sensor device includes a first surface and a second surface, the first surface of the image sensor device including an active region (640) configured to receive light, the second surface of the image sensor device being coupled to at least one of the conductive traces (650) on the first surface of the first substrate, the image sensor package further comprising: a lid member (800) coupled to the first surface of the image sensor device via a bonding material such that an empty space exists between the active region of the image sensor device and the lid member (Figure 1).
Regarding claim 17, Kim (‘443) discloses a method of fabricating an image sensor package, the method comprising:
coupling a first device (200) and a second device (100) to a first surface of a first substrate (611), the first substrate including conductive traces on the first surface and a second surface of the first substrate
disposing one or more insulation layers (400) on the first surface of the first substrate and the first and second devices
disposing a second substrate (100) on the one or more insulation layers, the second substrate including conductive traces on first and second surfaces of the second substrate
coupling an image sensor device (620) to the second substrate
coupling at least one bond wire (700) to the image sensor device (620) and to the second substrate (100)

Regarding claim 18, Kim (‘443)/Lin discloses the limitations as discussed in the rejection of claim 17 above.  Kim (‘443)/Lin does not disclose a third device coupled to the first substrate or the second substrate.  However, Kim (‘250) discloses a conductive via (335) coupled to and between the first substrate (352) and second substrate (30A).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Kim (‘443)/Lin to include the conductive via, as taught by Kim (‘250) since it can provide a more resilient connection through the device than a wire bond.
Regarding claim 19, Kim (‘443) discloses a method of fabricating an image sensor package, the method comprising:
disposing at least one insulation layer (400) on a first surface of a first substrate (611), the first substrate including conductive traces on the first surface and a second surface of the first substrate
disposing a first device (200) on the one or more insulation layers (400)
disposing at least one insulation layer (400) on the first device (200)
coupling a second substrate (100) to the first device (200), the second substrate including conductive traces on first and second surfaces of the second substrate
coupling an image sensor device (620) to the second substrate
coupling at least one bond wire (700) to the image sensor device and to the second substrate

Regarding claim 20, Kim (‘443)/Lin discloses the limitations as discussed in the rejection of claim 19 above.  Kim (‘443)/Lin does not disclose a third device coupled to the first substrate or the second substrate.  However, Kim (‘250) discloses a conductive via (335) coupled to and between the first substrate (352) and second substrate (30A).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Kim (‘443)/Lin to include the conductive via, as taught by Kim (‘250) since it can provide a more resilient connection through the device than a wire bond.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication No. 2018/0301443) in view of Kim et al. (US Publication No. 2018/0138225), in view of Lin (US Publication No. 2016/0276307), and further in view of Liu et al. (US Publication No. 2012/0228754).
Regarding claims 6-7, Kim (‘443)/Kim (‘250)/Lin discloses the limitations as discussed in the rejection of claim 1 above.  Kim (‘443)/Kim (‘250)/Lin does not disclose the first and second substrates to include a copper clad laminate substrate.  However, Liu discloses the use of a copper clad laminate substrate (paragraph 62).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the substrates of Kim (‘443)/Kim (‘250)/Lin to include a copper clad laminate, as taught by Liu, since it can provide a strong and conductive foundation for chip connections, since it has been held to be within the general skill of a worker in the art to select a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      8/30/2021Examiner, Art Unit 2897